Citation Nr: 0902555	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.  His service records indicate that thereafter, he 
served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In his January 2006 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  However, in February 2008, the 
veteran requested that his hearing be cancelled, and also 
requested an extension of time to submit additional evidence.  
He did not indicate that he wished to reschedule his hearing 
after the additional evidence was submitted.  Therefore, the 
veteran's request for a hearing on his appeal is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2008).

In August 2008, the Board remanded the veteran's claim to 
obtain AOJ consideration of newly submitted evidence, to 
afford the veteran a VA examination, and to obtain the 
veteran's complete service medical records.  In this regard, 
the RO requested the veteran complete a Questionnaire About 
Military Service form, which the veteran did in September 
2008.  The RO then submitted this information to the National 
Personnel Records Center (NPRC) and received a response in 
October 2008.  The veteran was then scheduled for a VA 
examination in November 2008.  The VA examination report and 
the veteran's previously submitted evidence were considered 
by the RO in the November 2008 supplemental statement of the 
case (SSOC).  Therefore, the Board finds that its remand 
directives were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

Further, the Board received additional evidence, an internet 
article from the American Lung Association, from the veteran 
following the issuance of the last supplemental statement of 
the case (SSOC).  However, he also submitted a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2008).


FINDING OF FACT

Asthma was not manifested during service and has not been 
shown to be casually or etiologically related to active 
service, to include exposure to second hand smoke.


CONCLUSION OF LAW

Asthma was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide. 

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in September 2004 and May 2006.  In this 
regard, the Board recognizes that complete VCAA notice was 
provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
May 2006 notice was provided to the veteran, the claim was 
readjudicated in a November 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  
When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369- 
70 (2005).  Thus, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).  In 
this regard, the veteran received a letter in August 2008 
specifically requesting that he provide any military records, 
such as his service medical records, that were in his 
possession.  The RO also sent the veteran a Questionnaire 
About Military Service form, which he completed in September 
2008.  Using this information, the RO also requested that the 
National Personnel Records Center (NPRC) furnish the 
veteran's complete medical and dental service medical 
records.  However, a response was received in October 2008 
indicating that the best available copies of all service 
treatment records, copied from microfiche, were mailed and 
that no other service treatment records were available.  In 
addition, in August 2008, the RO requested additional records 
from the Texas Army National Guard.  However, in September 
2008, a response was received indicating that no records were 
available for the veteran.

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  


Additionally, the veteran was afforded a VA examination in 
November 2008.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Elements (1) and (2) have been met.  The record clearly 
establishes a current diagnosis of asthma.  There is also 
sufficient evidence of an in-service injury.  Specifically, 
although there is no evidence of a diagnosis of asthma or a 
chronic respiratory condition in service, which is discussed 
in greater detail below, statements from the veteran's former 
roommates in service confirm that the veteran was exposed to 
second-hand smoke.  D.W. and V.B. both report that they were 
roommates with the veteran in service, that they were heavy 
smokers at that time, and that the veteran was frequently 
exposed to their second-hand smoke.  Thus, the remaining 
question is whether there is sufficient medical evidence of a 
nexus between the veteran's active service, to include 
second-and smoke exposure, and his current asthma. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for asthma, to 
include as due to second hand smoke exposure during service.  
The veteran's available service medical records are negative 
for any complaints, treatment, or diagnosis of asthma.  In 
fact, although the veteran's complete service medical records 
are not available, the veteran stated in his July 2008 
statement that he did not seek treatment for his upper 
respiratory symptoms while on active duty.  The veteran 
further reports that he was not diagnosed with asthma until 
1995, approximately 10 years after his separation from 
service.  Indeed, the Board's attention is directed to a 
September 2004 treatment records from Kelsey-Seybold Clinic 
that notes the veteran having a history of asthma since 1996.  
Treatment records from MacGregor Medical Association 
documents a similar history.  The Board finds that asthma did 
not manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of asthma, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of asthma is itself 
evidence which tends to show that asthma did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Notwithstanding the lack of treatment or diagnosis of asthma 
in service or for several years thereafter, the Board also 
finds that the medical evidence of record does not link the 
veteran's current asthma to his active service.  The November 
2008 VA examiner stated that it was "less likely than not" 
that the veteran's asthma was a result of service or a result 
of exposure to second hand smoke during service.  As 
rationale for this opinion, the VA examiner stated that the 
veteran's available service medical records were reviewed and 
there were no notations at all of complaints consistent with 
asthma or irritation to second hand smoke.  The examiner 
continued that the veteran appeared healthy throughout 
service and was not diagnosed with asthma until many years 
after service, as his medical records contained in his claims 
file documented. 

The Board does observe the veteran's argument in his December 
2008 statement that the examiner's opinion was inadequate 
because it noted both that the veteran was healthy during 
service and that the veteran had frequent respiratory 
infections during service.  He feels that this contradiction 
supports the need for obtaining an independent medical 
examination.  However, the Board notes that the statement 
that the veteran had frequent respiratory infections during 
service was per the veteran's own reported medical history, 
and was not supported by the medical evidence of record.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional).  Therefore, the Board 
finds that the November 2008 VA examiner reviewed the claims 
file and rendered an opinion that was supported by the 
evidence of record.  Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds the November 2008 opinion to be 
adequate.  

Thus, the only evidence linking the veteran's asthma to his 
service is his own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the veteran's 
statements that he has experienced respiratory symptoms 
during and after service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he had respiratory symptoms during 
and after service.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the veteran can testify to experiencing 
respiratory symptoms, the veteran, as a lay person, is not 
competent to testify that his current asthma was caused by 
exposure to second smoke during his military service.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination

Further, with respect to his contentions that he experienced 
respiratory symptoms in service and continuously since 
service discharge, the veteran clearly competent to provide 
such a lay history.  

However, the Board finds that the veteran's lay statements 
are outweighed by the negative service treatment records, 
post-service treatment records indicating a disorder that 
began years after service, and the VA medical opinion cited 
above.  The Board finds it to be particularly significant the 
veteran first filed a claim for service connection for 
arthritis in September 2004, almost two decades after leaving 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In sum, the Board concludes that the veteran is not entitled 
to service connection for asthma because the competent 
medical evidence does not reveal a nexus to an injury or 
disease occurring in service.  There is also no competent 
evidence linking the veteran's current asthma to his active 
service, to include second hand smoke exposure.  Absent such 
a nexus, service connection for asthma may not be granted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for asthma.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for asthma is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


